Citation Nr: 0913863	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  07-34 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly pension by reason of the need 
for regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from June 1951 to May 1953. 

This case comes before the Board of Veterans Appeals (Board) 
on appeal from a November 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  That rating decision granted special monthly 
pension at the housebound rate and denied special monthly 
pension based on the need for regular aid and attendance of 
another person.


FINDINGS OF FACT

1.  The Veteran is not blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less in both eyes or 
concentric contraction of the visual field to five degrees or 
less, nor is he a patient in a nursing home because of mental 
or physical incapacity.

2.  The Veteran's conditions do not render him permanently 
bedridden or so helpless as to be in need of regular aid and 
attendance.  He is generally independent in self-care and 
activities of daily living.  He has no physical or mental 
incapacity requiring regular care or assistance against 
dangers in his daily environment.


CONCLUSION OF LAW

The criteria for entitlement to special monthly pension based 
on the need of aid and attendance of another person are not 
met.  38 U.S.C.A. §§ 1521, 5107 (West 2002); 38 C.F.R. §§ 
3.351, 3.352 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

Substantially complete preadjudication notice was sent in a 
July 2006 letter.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007).  Although the notice provided did not address 
either the effective date provisions that are pertinent to 
the appellant's claim, such error was harmless given that the 
claim is being denied, and hence no effective date will be 
assigned.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has obtained service treatment records and assisted the 
Veteran in obtaining evidence.  He was provided with VA 
examinations in October 2006 and December 2007.  All known 
and available records relevant to the issue on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  VA has 
substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

II.  Special Monthly Pension- Aid and Attendance

The Veteran seeks special monthly pension based upon the need 
for regular aid and attendance.  Special monthly pension at 
the aid and attendance rate is payable when the veteran is 
helpless or so nearly helpless that he requires the regular 
aid and attendance of another person.  To establish a need 
for regular aid and attendance, the veteran must be blind or 
so nearly blind as to have corrected visual acuity of 5/200 
or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less; a patient in a nursing 
home because of mental or physical incapacity; or show a 
factual need for aid and attendance.  38 C.F.R. §§ 3.351(b)-
(c), 3.352(a).

A factual need for aid and attendance includes the inability 
to dress, undress, keep ordinarily clean and presentable, 
feed oneself, or attend to the wants of nature.  It also 
includes the frequent need of adjustment of any special 
prosthetic or orthopedic appliances or either physical or 
mental incapacity that requires care or assistance on a 
regular basis to protect against the hazards or dangers 
incident to a claimant's daily environment.  Also, an 
individual who is bedridden, as that term is defined by 
regulation, meets the criteria for aid and attendance.  38 
C.F.R. § 3.352(a).  The particular personal functions which 
the veteran is unable to perform should be considered in 
connection with the claimant's condition as a whole.  The 
evidence need only establish that the veteran is so helpless 
as to need regular aid and attendance, not constant need.  
Determinations that the veteran is so helpless as to need 
regular aid and attendance will not be based solely upon an 
opinion that the veteran's condition requires the veteran to 
be in bed.  They must be based on the actual requirement of 
personal assistance from others.  38 C.F.R. § 3.352(a).  The 
veteran must be unable to perform one of the enumerated 
disabling conditions, but the veteran's condition does not 
have to present all of the enumerated disabling conditions.  
Turco v. Brown, 9 Vet. App. 222, 224 (1996).

The criteria for determining whether a veteran is in need of 
the aid and attendance of another person may be met if he is 
bedridden.  "Bedridden" is defined as a condition that, 
through its essential character, actually requires that the 
veteran remain in bed.  The fact that a veteran has 
voluntarily taken to bed or that a physician has prescribed 
rest in bed for the greater or lesser part of the day to 
promote convalescence or cure will not suffice.  The 
performance of the necessary aid and attendance service by a 
relative of the beneficiary or other member of his or her 
household will not prevent the granting of the additional 
allowance.  38 C.F.R. § 3.352.


The veteran filed his claim for aid and attendance in August 
2006.  For pension purposes, his disabilities include chronic 
obstructive pulmonary disease (COPD), rated as 100 percent 
disabling; macular degeneration, age-related, status post 
bilateral cataract surgery and laser surgery, rated as 90 
percent disabling; and hypertension, rated as zero percent 
disabling. 

A VA aid and attendance examination was conducted in October 
2006.  The Veteran reported dyspnea on exertion after walking 
30 feet.  He could walk further if he rested and used his 
walker.  He used an inhaler four times per day, and used 
oxygen in the afternoons.  He was unable to drive or do his 
own shopping due to his poor eyesight.  He was able to fix 
his own meals, usually frozen meals heated in the microwave.  
He was not permanently bedridden.  The Veteran used his 
walker to retrieve his mail from the mailbox.  He spent most 
of his day watching television.  It was the examiner's 
opinion that due to the Veteran severe shortness of breath 
and poor eyesight that he did require some assistance at 
home.  He needed help with shopping and paying his bills, and 
should use a walker for all ambulation.  The examiner did 
state that the Veteran was able to perform self-care such as 
dressing and shaving without assistance.  Examination of the 
Veteran's eyes showed his best corrected visual acuity was 
10/200 in each eye.  

A July 2007 VA treatment record noted the Veteran reported 
his major adjustments to sight loss were his inability to 
drive and read.  He required someone to push him around the 
store when shopping.  He lived in a retirement community and 
had a dog for a companion.  His daughters were also 
supportive.  He used to have fun cooking, but now relied on 
microwave meals.  His daughter visited every two weeks to 
clean for him, but he was able to run the vacuum cleaner 
himself.  His peripheral vision was good and he was able to 
watch television to some extent and read medication labels by 
turning his head.  

On VA examination in December 2007 the Veteran's vision was 
noted as 10/200 in the right eye and 20/200 in the left eye.  
Remaining field of vision was 49 degrees in the right eye and 
46 degrees in the left eye.

The Board finds that the preponderance of the evidence is 
against the award of special monthly pension based upon the 
need for regular aid and attendance.  While the Veteran has 
significantly diminished visual acuity in both eyes, he does 
not meet the criteria of blindness, or near blindness, in 
both eyes.  Additionally, as the Veteran reported that he 
lives at home, he does not meet the criteria of confinement 
to a nursing home due to mental or physical incapacity.  He 
also does not meet the criteria to establish a factual need 
for aid and attendance of another person.  While the October 
2006 examiner noted he required assistance with "shopping 
and paying his bills," the Veteran was able to ambulate with 
the use of a walker, he was not confined to bed, and he was 
able to feed and dress himself as well as maintain his own 
hygiene.  

The Board has considered the Veteran's statements in support 
of his claim that he is entitled to a special monthly 
pension.  While the Veteran is certainly competent to report 
on the nature of his symptoms, the training and experience of 
medical personnel makes the VA doctors' findings more 
probative as to the extent of his disability.  See Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).

The weight of the evidence does not show that the Veteran 
meets the requirements for a special monthly pension based 
upon the need for regular aid and attendance.  Thus, the 
benefit-of-the-doubt rule does not apply and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 


ORDER

Special monthly pension by reason of the need for regular aid 
and attendance of another person is denied


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


